[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ALIMONY PENDENTE LITE ET AL (#106.00)
The court having heard the evidence finds that the husband's net income per month is $1,225 without the 401K deduction. That he earned in bonuses to date, a net sum of $3,367.50 which is $65 per week. That makes his total net $1,290 per week. The support guidelines call for $460 per week CT Page 6822 or $1,987 per month as child support. In addition, the husband is to pay to the wife alimony of $383 per week, or a monthly order of $1,647 per month. Therefore, the total order is child support in the sum of $1,978 and alimony in the sum of $1,647. All orders are retroactive to August 5, 1991 by order of Judge Coppeto. All orders are per month.
KARAZIN, J.